     Case 3:18-cv-02470-CAB-MDD Document 73 Filed 02/18/21 PageID.596 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    PERCY HILL also known as PERCY                         Case No.: 18cv2470-CAB-MDD
      EDWIN STOCKTON
12
                                            Plaintiff,       ORDER: (1) ADOPTING REPORT
13                                                           AND RECOMMENDATION [Doc.
      v.                                                     No. 72]; (2) GRANTING MOTION
14
                                                             FOR TERMINATING SANCTIONS
      ALPINE SHERIFF DEPARTMENT, et
15                                                           [Doc. No. 69]; AND DISMISSING
      al.,
                                                             CASE WITH PREJUDICE
16                                      Defendants.
17
18          On November 5, 2020 , Defendants filed a motion for terminating sanctions. [Doc.
19   No. 69.]1 On December 2, 2020, Plaintiff filed an opposition. [Doc. No. 71.] On
20   January 21, 2021, Magistrate Judge Mitchell D. Dembin prepared a Report and
21   Recommendation (“Report”) recommending that the motion for terminating sanctions be
22   granted and the case be dismissed with prejudice. [Doc. No. 72.] The Report also ordered
23   that any objections were to be filed by February 9, 2021. [Report at 11.] To date, no
24
25
26
27   1
      Defendants caption their motion as a motion to dismiss pursuant to FRCP 41(b), or alternatively to
     compel Plaintiff to be deposed. However, the Court construes the motion as a motion for terminating
28   sanctions. [See Doc. No. 72 at 1, n. 1.]

                                                         1
                                                                                         18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 73 Filed 02/18/21 PageID.597 Page 2 of 3



 1   objection has been filed, nor have there been any requests for an extension of time in
 2   which to file an objection.
 3           A district court’s duties concerning a magistrate judge’s report and
 4   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 5   Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 6   filed, the district court is not required to review the magistrate judge’s report and
 7   recommendation. The Court reviews de novo those portions of the Report and
 8   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 9   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
10   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
11   must review the magistrate judge's findings and recommendations de novo if objection is
12   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
13   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
14   requires a district judge to review, de novo, findings and recommendations that the
15   parties themselves accept as correct.” Id. In the absence of timely objection, the Court
16   “need only satisfy itself that there is no clear error on the face of the record in order to
17   accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note (citing
18   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
19           Here, neither party has timely filed objections to the Report. Having reviewed it,
20   the Court finds that it is thorough, well-reasoned, and contains no clear error.
21   Accordingly, the Court hereby (1) ADOPTS Magistrate Judge Dembin’s Report and
22   Recommendation; (2) GRANTS the motion for terminating sanctions; and (3) dismisses
23   the entire action with prejudice. The Clerk shall enter judgment accordingly and CLOSE
24   /////
25   /////
26   /////
27   /////
28   /////

                                                    2
                                                                                    18cv2470-CAB-MDD
     Case 3:18-cv-02470-CAB-MDD Document 73 Filed 02/18/21 PageID.598 Page 3 of 3



 1   the case.
 2         IT IS SO ORDERED.
 3   Dated: February 18, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                       18cv2470-CAB-MDD
